Title: To Thomas Jefferson from James Madison, 1 May 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N York May 1. 1791.

Finding on my arrival at Princeton that both Docr. Witherspoon and Smith had made excursions in the Vacation, I had no motive to detain me there, and accordingly pursuing my journey I arrived here the day after I left Philada. My first object was to see Dorhman. He continues to wear the face of honesty, and to profess much anxiety to discharge the claims of Mazzei, but acknowledges that all his moveable property has been brought under such fetters by late misfortunes that no part of it can be applied to that use. His chief resource consisted of money in London which has been attached,  improperly as he says, by his brother. This calamity brought on him a protest of his bills, and this a necessity of making a compromise founded on a hypothecation of his effects. His present reliance is on an arrangement which appeals to the friendship of his brother and which he supposes his brother will not decline when recovered from the misapprehensions which led him to lay his hands on the property in London. A favorable turn of fortune may perhaps open a prospect of immediate aid to Mazzei, but as far as I can penetrate he ought to count but little on any other resource than the ultimate security of the Western township. I expect to have further explanations however from Dorhman, and may then be better able to judge. I have seen Freneau also and given him a line to you. He sets out for Philada. today or tomorrow, though it is not improbable that he may halt in N. Jersey. He is in the habit I find of translating the Leyden Gazette and consequently must be fully equal to the task you have allotted for him. He had supposed that besides this degree of skill, it might be expected that he should be able to translate with equal propriety into French, and under this idea, his delicacy had taken an insuperable objection to the undertaking. Being now set right as to this particular, and being made sensible of the advantages of Philada. over N. Jersey for his private undertaking, his mind is taking another turn; and if the scantiness of his capital, should not be a bar, I think he will establish himself in the former. At all events he will give his friends there an opportunity of aiding his decision by their information and counsel. The more I learn of his character talents and principles, the more I should regret his burying himself in the obscurity he had chosen in N. Jersey. It is certain that there is not to be found in the whole catalogue of American Printers, a single name that can approach towards a rivalship.
I send you herewith a Copy of Priestley’s answer to Burke which has been reprinted here. You will see by a note page 56 how your idea of limiting the right to bind posterity is germinating under the extravagant doctrines of Burke on that subject. Paines answer has not yet been received here. The moment it can be got Freneau tells me it will be published in Childs’ paper. It is said that the pamphlet has been suppressed in England, and that the author withdrew to France before or immediately after its appearance. This may account for his not sending copies to his friends in this Country.
From conversations which I have casually heard, it appears that among the enormities produced by the spirit of speculation and fraud, a practice is spreading, of taking out administration on the  effects of deceased soldiers and other claimants leaving no representatives. By this thievery if not prevented, a prodigious sum will be unsaved by the public, and reward the worst of its Citizens. A number of adventurers are already engaged in the pursuit, and as they easily get security as administrators and as easily get a Commission on the usual suggestion of being creditors, they desire nothing more than to ascertain the name of the party deceased or missing, trusting to the improbability of their being detected or prosecuted by the public. It cannot but have happened and is indeed a fact well understood that the unclaimed dues from the U. S. are of very great amount. What a door is here open, for collusion also if any of the Clerks in the Account offices are not proof against the temptation!
We understood in Philada. that during the suspension of the Bank Bill in the hands of the President, its partizans here indulged themselves in reflections not very decent. I have reason to believe that the licentiousness of the tongues of speculators and Tories far exceeded any thing that was conceived. The meanest motives were charged on him, and the most insolent menaces held over him, if not in the open streets, under circumstances not less marking the character of the party.,
In returning a visit to Mr. King yesterday, our conversation fell on the Conduct of G. B. towards the U. S. which he evidently laments as much as he disapproves. He took occasion to let me understand, that altho’ he had been averse to the appearance of precipitancy in our measures, he should readily concur in them after all probability should be over, of voluntary relaxations in the measures of the other party; and that the next session of Congress would present such a crisis if nothing to prevent it should intervene: He mentioned also that a young gentleman here (a son of W. Smith now Ch: Justice of Canada) gives out, as information from his friends in England that no Minister will be sent to this Country, until one shall have previously arrived there. What credit may be due to this person or his informers I do not know. It shews at least that the conversation and expectations which lately prevailed are dying away.
 A thought has occurred on the subject of your mechanism for the table, which in my idle situation will supply me with another paragraph, if of no other use. The great difficulty incident to your contrivance seemed to be that of supporting the weight of the Castor without embarrassing the shortening and lengthening of the moveable radius. Might not this be avoided by suspending the Castor by a chain or chord on a radius above, and requiring nothing more of  yours than to move the swinging apparatus: thus. A.B. moveable on a shoulder at A. would be a necessary brace, and must allow C.D. to pass thro’ it and play from a to b as the tongs are shortned or lengthened. The use of C.D. would be to connect F.G. and the tongs, so as to make them move together on the common perpendicular axis. As the distance from C to D must vary with the protraction of the tongs, the connecting bar ought to be long accordingly, and pass through without being fixed to the tongs. Its office would in that state be sufficiently performed. The objections to this plan are 1. The height of the perpendicular axis necessary to render the motion of the Castor easy, and to diminish the degree in which it would mount up at the end of the table. Perhaps this objection may be fatal. 2. The necessity of adjusting the friction of the tongs so as not to be inconvenient to the hand, and be sufficient to stop and hold the castor at any part of the table. In this point of view perhaps a slide on a spring would be better than the tongs. In that case C.D. might be fixed, and not moveable in the brace.—By projecting F.G. to H. the castor might be made to swing perpendicularly not at the part of the table least distant, but at the mean distance from the Center, and the difference between its greatest and least elevation and pressure diminished. But inconveniences of another sort might be increased by this expedient. If the tongs or slide were to be placed not horizontally, but inclining so as to lessen the effect of the pressure of the Castor without being less moveable  by the hand, the 2d objection might be lessened. It would in that case be of less consequence to project the upper radius as proposed. I am afraid you will hardly understand what I have attempted to describe, and I have not time if the thing deserved it, to write the letter over again for the present mail.
